Title: To George Washington from Jean-Baptiste-Joseph, comte de Laumoy, 14 August 1782
From: Laumoy, Jean-Baptiste-Joseph, comte de
To: Washington, George


                  
                     Dear Generalphiladelphia August the 14th 1782 10 ô Clock A.N.
                  
                  His Excellency the Minister of france has just informed me that the Count of Rochambault had effectuated my Exchange, and that he was Sending to your Excellency the papers relative to it.  I should upon this intelligence only have Set off, immediately to join your Excellency’s Head Quarters.  But as the Count’s aid is going to you in an hour hence and is to be back again in a very few days I’ll wait till he returns, and for your Excellency’s orders, upon receiving of wich I’ll Set off without Delay.
                  I have to assure your Excellency that my gratitude for the share you had in this is equal to the very Respectful Consideration with wich I have the Honour to be Your Excellency’s Most obedient & humble Servant
                  
                     Laumoy
                  
               